DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed August 9, 2021 has been received and entered into the application file.  All arguments have been fully considered.  
Claims 1-4, 6-12 and 24-31 are currently pending.  Claims 5 and 13-23 are cancelled.  Claims 24-31 are withdrawn. Claim 1, 6 and 11 are currently amended


Claim Objections - Withdrawn
Applicant has amended claim 6 to recite “wherein the low molecular weight PEI comprises polyethylenimine having a molecular weight of 1.8 kDa (PEI1.8k)”.
Applicant has amended claim 11 to correct the spelling of the word injection.
Applicant’s amendments obviate the objections previously made to claims 6, 7 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection(s) Withdrawn
RE: Rejection of Claims 1, 3-4 and 8-11 under 35 U.S.C. 103 as being unpatentable over Quirk;
Rejection of Claims 2 and 12 under 35 U.S.C. 103 as being unpatentable over Quirk, in view of Amado:
Rejection of Claims 5-7 under 35 U.S.C. 103 as being unpatentable over Quirk, in view of Wen:
Due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn, however the amendments submitted August 9, 2021 have necessitated a new ground of rejection, as set forth below.


New ground(s) of Rejection, Necessitated by Amendment

Claims 1, 3-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk et al., (WO 2015/019109, published 12 February, 2015; previously cited) (“Quirk”), in view of Wen et al., (Bioconjugate Chem. 2009, 20, 322-332; previously cited) (“Wen”).
Quirk is directed to an injectable agent delivery system and methods of using the agent delivery system to deliver an agent to a subject (Abstract and claim 49). Quirk teaches the invention generates porous scaffolds that self-assemble at the site of administration and permit release of the desired agent (page 3, lines 28-36). Quirk further teaches the agent for delivery is located within discrete particles (page 4, lines 1-2) and the system can be used for treating various diseases and disorders including cardiac disorders such as damaged cardiac tissue post myocardial infarction (page 4, 
Regarding claim 1, Quirk teaches the discrete particles may comprise one or more synthetic polymers such as poly(D,L-lactide-coglycolide) (PLGA) and polyethylenimine (PEI), wherein copolymers can be prepared from the monomers of the disclosed polymers (page 15, lines 1-30). Quirk (at page 19, lines 25-35) teaches the invention provides a method for delivering an agent to a subject by providing an injectable scaffold material which contains the agent.  The agent is located within the discrete particles within the scaffold material. The scaffold material, comprising the agent within the discrete particles, is administered to a subject. Thereafter, the agent is released into the subject at the site of administration.  Quirk teaches the scaffold material is also formulated as polymer particles, specifically a blend of PLGA and polyethylene glycol (PEG), i.e. PLGA/PEG particles (page 16, lines 28-35 to page 17, lines 1-16).
Thus, Quirk’s method encompasses administering scaffold particles comprising discrete polymer particles containing stem cells (i.e. stem-cell loaded particles). The method is for treating a variety of diseases/disorders including damaged cardiac tissue post myocardial infarction (page 4, lines 19-32). Thus, Quirk’s disclosed method is considered to read on “treating a subject having, or at risk of developing a cardiovascular disorder” and “to reduce a pathological effect or symptom associated with the cardiovascular disorder, or to reduce a risk of developing the cardiovascular disorder”, as recited in claim 1.
As to the limitation “administering to the subject a therapeutically effective amount of stem-cell loaded poly(D,L-lactide-coglycolide) (PLGA) and polyethylenimine (PEI) particles”, it is first noted as set forth above, Quirk teaches the method is effective for treating cardiac disorders such as damaged cardiac tissue post myocardial infarction and Quirk’s claim 38 claims the particles are provided at a concentration ranging from 5-30% w/w. Thus, it is considered that Quirk’s method reads on “administering to the subject a therapeutically effective amount”.
Further as to the administration of stem-cell loaded poly(D,L-lactide-coglycolide) (PLGA) and polyethylenimine (PEI) particles, Quirk teaches the agent for delivery is located within the polymer particles (page 4, lines 1-2) and the agent for delivery may be a cell, such as stem cells (page 4, lines 34-36 and page 5, lines 8-11).
Thus, Quirk does render obvious stem-cell loaded particles, that is, Quirk teaches the limitation required by the current claim and this limitation is found in one reference it is held that administration of stem-cell loaded particles is within the scope of the teachings of Quirk, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to administer stem-cell loaded particles.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Quirk.
As to the limitation that the loaded particles are PLGA/PEI particles, it is noted that although Quirk exemplifies loading of PLGA particles with prednisolone (agent) and thereafter entrapping the PLGA-predinsolone particles in a PLGA/PEG particle scaffold (Example 2), Quirk does teach the discrete particles comprising the agent may comprise one or more synthetic polymers such as PLGA and PEI, wherein copolymers can be prepared from the monomers of the disclosed polymers (page 15, lines 1-30).
prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to administer stem-cell loaded PLGA/PEI particles.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by Quirk.
Further regarding claim 1 and the limitation “wherein the PEI comprises low molecular weight PEI”, it is noted that although Quirk teaches polyethylenimine (PEI), Quirk is silent as to whether or not the PEI comprises low molecular weight PEI However, Wen is directed to using biodegradable low molecular weight polyethyleimine (<2 kDa) as an alternative derivative of PEI since it has a lower cell toxicity profile as compared to high molecular weight derivatives of PEI (i.e. 25 kDa) (Abstract and INTRODUCTION, left column, third paragraph, page 322).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute PEI derivatives having molecular weights of less than 2 kDa (claimed range lies within the prior art range), as the PEI derivative in the method of Quirk.
 The person of ordinary skill in the art would have been motivated to use the low molecular weight PEI, as taught by Wen, for the predictable result of providing a nontoxic environment for the therapeutic stem cells.

Regarding claim 3, Quirk refers to the particles within the scaffold as microspheres or microparticles (page 22, line 20; page 23, lines 1-2 and 25-27; Example 1: page 23, lines34-35), thus meeting the limitation of claim 3.
Regarding claim 4, Quirk teaches the discrete particles (PLGA/PEI) are capable of interacting to form a scaffold (page 14, lines 1-2), thus meeting the limitation of claim 4.
Regarding claim 6, as set forth above regarding claim 1, Wen renders obvious the PEI is PEI having a low molecular weight, i.e. molecular weight of less than 2 kDa (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claims 7-8, Quirk teaches the agent may be released by diffusion of the agent through pores (page 8, lines 31-32), thus permitting controlled release (page 8, line 23). Quirk’s Figure 3A further illustrates the release of prednisolone from the PLGA microparticles, thus further illustrating microparticle porosity, thus meeting the limitation of claims 7 and 8.
Regarding claims 9 and 10, Quirk teaches the pathological effect or symptom is damaged cardiac tissue from myocardial infarction (page 4, lines 19-32), thus meeting the limitations of claims 9 and 10.
Regarding claim 11, Quirk teaches administration via injection into the body of a human at a particular site (page 10, lines 31-33; page 11, lines 24-26), which reads on “a local injection”, thus meeting the limitation of claim 11.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quirk, in view of Wen, as applied to claims 1, 3-4 and 6-11 above, and further in view of Amado et al., (PNAS, vol. 102, no. 32, pages 11474-11479, August 9, 2005; previously cited) (“Amado”).
The teaching of Quirk, in view of Wen, is set forth above.
Regarding claims 2 and 12, although Quirk renders obvious injection of stem cell-loaded PLGA/PEI particles for treating cardiac disorders such as damaged tissue that results from myocardial infarction, Quirk does not further disclose whether or not the stem cells are mesenchymal stem cells (MSCs) (claim 2) or whether or not the stem cell-loaded particles are injected at the locations recited in claim 12.  However, Amado is directed to administering mesenchymal stem cells by direct injection of mesenchymal stem cells to the necrotic myocardium tissue that results from myocardial infarction (i.e. fibrotic zone of an infarct).  Amado teaches the administration of the therapeutic MSCs reduces the extent of necrotic myocardium and promotes regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function (Abstract and Discussion, right column, first paragraph, page 11478; Discussion, left column, first paragraph, page 11479).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute mesenchymal stem cells, as the stem cells in the method of Quirk, in view of Wen.

The skilled artisan would have had a reasonable expectation of success in substituting the mesenchymal stem cells, for the stem cells of Quirk because Amado has shown that direct administration of mesenchymal stem cells results in reducing the extent of necrotic myocardium and promotes regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function.
Likewise, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute direct injection of the therapeutic stem cells to the necrotic myocardium tissue that results from myocardial infarction (i.e. fibrotic zone of an infarct) in the method of Quirk, in view of Wen.
 The person of ordinary skill in the art would have been motivated to inject at a fibrotic zone, as taught by Amado, for the predictable result of directly delivering the therapeutic stem cells to the site of tissue injury, thus reducing the extent of necrotic myocardium and promoting regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function.
The skilled artisan would have had a reasonable expectation of success in substituting injecting at a fibrotic zone, for the local injection of Quirk because Amado has shown that directly administering the therapeutic cells at the fibrotic zone results in reducing the extent of necrotic myocardium and promotes regeneration of new, contractile myocardium, thus normalizing systolic and diastolic cardiac function.

Response to Remarks

As to Applicant’s arguments regarding the rejection of claims 1, 3-4 and 8-11 under 35 U.S.C. 103 as being unpatentable over Quirk, as discussed at Applicant’s remarks (page 7), Applicant’s remarks have been fully considered, but are not found persuasive.
In response, it is noted as set forth above, the previous rejection of claims 1, 3-4 and 8-11 under 35 U.S.C. 103 as being unpatentable over Quirk has been withdrawn in view of Applicant’s amendment to claim 1 now requiring the limitation that the PEI comprises a low molecular weight PEI.
The amended limitation is addressed under the new grounds of rejection set forth above.

As to Applicant’s arguments regarding the rejection of claims 2 and 12 under 35 U.S.C. 103 as being unpatentable over Quirk, in view of Amado, as discussed at Applicant’s remarks (pages 7-8), Applicant asserts that Amado fails to cure the asserted deficiencies of Quirk regarding the limitation directed to the PEI comprising a low molecular weight PEI.
Applicant’s remarks have been fully considered, but are not found persuasive.
As set forth immediately above, the previous rejection of claims 1, 3-4 and 8-11 under 35 U.S.C. 103 as being unpatentable over Quirk has been withdrawn in view of Applicant’s amendment to claim 1 now requiring the limitation that the PEI comprises a low molecular weight PEI.
.
Amado need not teach the features already disclosed in Wen. In response to applicant's arguments against Amado individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As to Applicant’s remarks regarding the Quirk and Wen references, Applicants’ comments regarding the rejections of record have been fully considered as they relate to the new grounds of rejection, but they are not persuasive.
Applicant asserts that one of ordinary skill in the art would not have been motivated to pick PEI 1.8 kDa based on the teachings of Quirk and Wen, as discussed at Applicant’s remarks (page 8).
Applicant’s remarks have been fully considered, but are not found persuasive since Wen specifically teaches using biodegradable low molecular weight polyethyleimine (<2 kDa) (claimed range lies within the prior art range) as an alternative derivative of PEI since it has a lower cell toxicity profile as compared to high molecular weight derivatives of PEI (i.e. 25 kDa) (Abstract and INTRODUCTION, left column, third paragraph, page 322).  The person of ordinary skill in the art would have been motivated to use the low molecular weight PEI, as taught by Wen, for the predictable result of providing a nontoxic environment for the therapeutic stem cells.

In response it is noted that the experimental data illustrated at Figure 7 is not found persuasive since the experimental data does not include data showing a comparison using medium or high molecular weight PEI.
Furthermore, Applicant’s arguments are not commensurate in scope with the instant claims since the claims do not require any limitations regarding improved engraftment, such as a reduction in the number of days to achieve full engraftment. The claims do not require any limitations regarding reduced pathological symptoms.
Lastly, as noted in the previous Office Action (page 10), Wen teaches that PEI having molecular weights less than 2 kDa (e.g. 1.8 kDa) have lower cell toxicity as compared to higher molecular weight PEI (i.e. 25 kDa). Thus, one of ordinary skill in the art would expect low molecular weight PEI to have improved cell engraftment since it has lower cell toxicity, thus permitting more cells to engraft and proliferate.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EVELYN Y PYLA/             Examiner, Art Unit 1633       
                                                                                                                                                                                    /SCOTT LONG/Primary Examiner, Art Unit 1633